COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS

 Cause number:           01-18-00867-CV
 Style:                  Mattress Firm, Inc. v. Bruce Levy, et al.
 Date motions filed*:    March 19, 2019
                         Andrea L. Pawlak’s Motion for Admission Pro Hac Vice; Kevin L.
                         Ward’s Motion for Admission Pro Hac Vice
 Parties filing motions: Appellee Alexander Deitch’s counsel Andrea L. Pawlak, and Kevin L.
                         Ward
 Document to be filed:   Motions in Support by Texas Resident Attorney Thomas W. Pirtle

Is appeal accelerated?      Yes (accelerated).

Ordered that motions are:
      ☐ Granted
      ☒ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _ The motions for admission pro hac vice by non-resident attorneys Andrea L.__
       Pawlak and Kevin L. Ward are denied without prejudice to refiling with the required
       motions in support by Thomas W. Pirtle or another Texas resident attorney. See TEX.
       RULES GOVERN. BAR ADM’N XIX(b) (2015) (“The motion of the non-resident attorney
       seeking permission to participate in Texas proceedings must be accompanied by motion
       of the resident practicing Texas attorney with whom the non-resident attorney will be
       associated in the proceeding of a particular cause.”) (emphasis added).

Judge's signature: _/s/ Evelyn V. Keyes_________________________
                   ☒ Acting individually       Acting for the Court
Date: ___March 26, 2019__




November 7, 2008 Revision